Order entered on September 29, 1960, granting defendant’s motion to dismiss the second amended complaint, pursuant to rule 106 of the Rules of Civil Practice, unanimously affirmed, with $20 costs and disbursements to the respondent. The plaintiff may, if it be so advised, serve a further amended complaint not inconsistent with the opinion of the court at Special Term, within 10 days after the service upon its attorneys of a copy of the order entered herein, with notice of entry thereof, upon payment of the said costs and disbursements. No opinion. Concur — Botein, P. J., Breitel, McNally, Stevens and Steuer, JJ.